     Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.1 Page 1 of 44




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


NARDELIA ALISON JONES,
                                                     Case No.
              Plaintiff,                             Hon:

v.

WHIRLPOOL CORPORATION,
a foreign corporation,

             Defendant.
__________________________________________________________________/
 Carl R. Edwards (P24952)
 Alice B. Jennings (P29064)
 EDWARDS & JENNINGS, PC
 Attorneys for Plaintiff
 65 Cadillac Square, Suite 2710
 Detroit, MI 48226
 (313) 961-5000
 ajennings@edwardsjennings.com
 cedwards@edwardsjennings.com

__________________________________________________________________/

        A civil action between these parties or other parties arising out of the
        transaction or occurrence alleged in the complaint has been
        previously filed in U.S. District Court, Eastern District of Michigan,
        where it was given case number 2:18-cv-14012-TGB-MKM and
        assigned to Judge Terrence G. Berg. The action has been dismissed
        and is no longer pending.

                       COMPLAINT AND JURY DEMAND

        NOW COMES Plaintiff, NARDELIA ALISON JONES, by and through her

attorneys, Edwards & Jennings, PC, by Carl R. Edwards and Alice B. Jennings, and
  Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.2 Page 2 of 44




in support of her Complaint against Defendant Whirlpool Corporation, states as

follows:

      1.     Plaintiff, Nardelia Alison Jones, is a resident of Berrien County, City

of Benton Harbor, State of Michigan.

      2.     Defendant, Whirlpool Corporation, is doing business in Berrien

County, City of St. Joseph, State of Michigan.

      3.     Plaintiff, at all times, was employed at Defendant’s corporate

headquarters, in Benton Harbor, Michigan.

      4.     All acts and omissions by Defendant’s officers, executives, directors;

its Human Resources Department; Disability Department, personnel and agents,

including but not limited to Chief Executive Officer (CEO) Marc Bitzer; Joseph

Liotine, President – North America; James Keppler, Vice President - Integrated

Supply Chain; and R. J. Corning, Sr. Director - Human Resources; Carey Martin,

Vice President - North America Human Resources; were acting within the scope of

their employment, at all relevant time periods stated in this Complaint.

                        STATEMENT OF JURISDICTION

      5.     The amount in controversy exceeds Seventy-Five Thousand

($75,000.00) Dollars.

      6.     On October 2, 2018, Plaintiff, as Defendant Whirlpool’s Senior

Director of Customer Fulfillment of North American, filed an Equal Employment


                                          2
  Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.3 Page 3 of 44




Opportunity Commission (EEOC) Charge No. 471-2018-04979 with counts of age

and race discrimination; and retaliation.

      7.     On or about October 21, 2018, Plaintiff Jones received a “Notice of a

Right to Sue” letter from the EEOC, dated October 11, 2018, for her Charge No.

471-2018-04979.

      8.     Plaintiff Jones, a fifty-seven (57) year old African American female,

timely brings this Complaint with Counts, under the Age Discrimination Act of

1967, as amended, 29 USC §621-634, (ADEA) and Title VII of the Civil Rights Act

of 1964, as amended. Further, Plaintiff states a Count of Retaliation and Hostile

Work Environment under both the ADEA and Title VII. Plaintiff brings ancillary

State of Michigan counts for age, race and retaliation; and Hostile Work

Environment under the Michigan Elliott-Larsen Civil Rights Act.

                            STATEMENT OF FACTS

      9.     Plaintiff Nardelia Alison Jones (Alison Jones) is a fifty-seven (57) year

old, African American female. Plaintiff received her Bachelor of Science degree in

Industrial Engineering from the Louisiana Tech University in Ruston, Louisiana in

1984 and a Master of Science in Manufacturing Management from General Motors

Engineering and Management Institute (GMI), now Kettering University, in 1990.

      10.    From 1984 to 2001, Plaintiff worked for General Motors Corporation

in its Packard Electric Division, in a supervisory, then management, capacity.


                                            3
  Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.4 Page 4 of 44




Plaintiff was evaluated as a “high potential” employee. Each promotion Plaintiff

received brought her more responsibility, budget, staff, and territory. By 1999,

Plaintiff was Director, Production Control and Logistics.

      11.   In 2001, Plaintiff became an employee of the Delphi Corporation in

Troy, Michigan. From 2001 to 2015, while employed by Delphi, Plaintiff Jones held

the following executive positions:

   • Executive Director, Production Control & Logistics;

   • Executive Operations/Production Line Director; and

   • Executive Director, Global Supply Chain Logistics.

      12.   As an employee of Delphi Corporation, Plaintiff Jones was recognized

as a “high potential” employee throughout her career. Plaintiff by 2011, had reached

the Executive Director level at a Fortune 500 company, a level directly reporting to

a Vice President. In keeping with her career goals and objectives, Plaintiff Jones

next planned and expected to become a Vice President either at Delphi or at another

Fortune 500 company.

      13.   On or about April 20, 2015, Plaintiff was contacted by an executive

international search corporation, about a position which was defined by the search

corporation as follows:

      “As a result of aggressive global growth and expansion, our client has
      retained us to fill a highly visible Senior Director Distribution &
      Logistics (Vice President Equivalent in most companies) search.
      Our client, which is the undisputed leader in its industry, is widely
                                         4
  Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.5 Page 5 of 44




      regarded as being one of the best companies to work for! Recent
      accolades have included: Corporate Responsibility Magazine’s 100
      Best Corporate Citizens, Business Week’s 100 Most Innovative
      Companies, Diversity Inc.’s Top 50 Companies for Diversity, Straight
      for Equality Workplace Excellence Award from PFLAG, Fortune’s
      Most Admired Companies, and Outie Awards finalist for Workplace
      Excellence. We have been asked to identify a strong leader capable of
      driving operational excellence across all of logistics (including
      international), transportation, damage prevention, and distribution
      operations – supporting over $10 Billion in sales. This is a key role
      within the Integrated Supply Chain organization, and the exceptional
      performer will be seen as a quick and logical successor to the Vice
      President Integrated Supply Chain (Senior Vice President equivalent in
      most companies). This position will be based in the upper Midwest and
      our client is committed to hiring the best of the best so the total
      compensation package being offered will reflect that.”

      14.     Plaintiff Jones, on May 4, 2015, based upon the Whirlpool position

description given to the executive search corporation, as a Vice President equivalent

with a “quick and logical successor to the Vice President Integrated Supply Chain”,

advised the “executive search corporation” she was interested. Plaintiff, an African

American, considered the Defendant’s reported “diversity status” to be key to her

interest based upon her own interest and work on diversity at both General Motors

and Delphi.

      15.     From June 8, 2015 through September 2015, Plaintiff was aggressively

recruited to Defendant Whirlpool, meeting with numerous executives involved in

her evaluating for hire.

      16.     Plaintiff met with a substantial number of Defendant Whirlpool’s

executives in the interview process, in addition to James Keppler, Vice President -
                                          5
  Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.6 Page 6 of 44




Integrated Supply Chain; and R. J. Corning, Sr. Director - Human Resources.

Plaintiff met with Carey Martin, Vice President - North America Human Resources;

Lynanne Kunkel, Vice President - Global Talent Development; Joseph Liotine,

President – North America; Kenneth Kleinhample, Vice President - Customer After

Care; and Paula Cook, Senior Director – Finance.

      17.   During each of her interviews Plaintiff Jones stated repeatedly that her

interest in the Defendant Whirlpool position was based on the position being a short

stepping stone to Vice President. Plaintiff was advised by Vice President Keppler

that she would be in succession for placement in his role as a Vice President,

Integrated Supply Chain, or in succession for Kenneth Kleinhample’s role of Vice

President of Consumer and Appliance Care.

      18.   On or about September 3, 2015 Plaintiff Jones was made an offer to

leave Delphi Corporation and join Defendant Whirlpool, as its Senior Director of

North America Logistics. After some additional negotiations, Plaintiff signed a

contract of hire on September 21, 2018, which stated “Please accept this as evidence

of our enthusiasm to have you join Whirlpool Corporation. We are confident that

your career at Whirlpool will be challenging and rewarding”. Vice President

Keppler of Integrated Supply Chain and Quality signed the contract on behalf of

Defendant Whirlpool.




                                         6
  Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.7 Page 7 of 44




      19.    On or September 10, 2015, Plaintiff talked with Joseph Liotine –

President of North America, who personally encouraged Plaintiff to take the offer.

Plaintiff Jones advised President Liotine that her goal was a Vice-President position

at Whirlpool. President Liotine assured Plaintiff Jones that an opportunity for her

advancement to Vice-President existed.

      20.    As Plaintiff Jones began her employment as a Senior Director at

Whirlpool the executive level of Defendant Whirlpool, Director level and above

consisted, in November 2015, of a few hundred employees at the highest level

globally.

      Of the executives at Whirlpool, there were no African American Vice-

Presidents, globally, and only one African American female was a Senior Director.

While Defendant had one African American corporate officer when Plaintiff

applied, he retired before Plaintiff began her employment in November 2015.

      21.    Defendant in its one hundred and eight (108) year history has never had

an African American female Vice-President in any operational position.

      22.    On November 2, 2015, Plaintiff began her employment with Defendant

Whirlpool, as Senior Director of Logistics, North America, reporting to James F.

Keppler, Vice President Integrated Supply Chain. Plaintiff was assigned six (6)

direct reports, with a total number of Four Hundred Fifty (450) employees reporting




                                         7
  Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.8 Page 8 of 44




under her leadership.           Plaintiff’s budget was Nine Hundred Million

($900,000,000.00) Dollars.

      23.    On December 1, 2015, Plaintiff received her first Annual Performance

Review of “Strong Results” though she had only been with Defendant a month.

      24.    Upon Plaintiff’s arrival she took over a staff which had not had a

permanent leader in over one-half year. Plaintiff evaluated her area thoroughly and

reported after a short period of review and evaluation in a correspondence titled

“Observation, Focus Areas – Striving for Extraordinary Results”, “What Needs to

Be Done” – “2016 and Beyond, Logistics Forward Direction Executing the ISC

Roadmap”.

      25.    Plaintiff, in late 2015 and 2016, set to work, addressing her

Department’s technical logistical work issues, and people issues, which in some

instances had been longstanding systemic problems in Defendant’s corporation,

including but not limited to:

   • Product quality and availability, impacting Defendant’s ability to meet
     customer’s on time delivery promises;

   • Inadequate or non documented business processes;

   • Expired contracts with logistic service providers;

   • Underutilized transportation equipment; and

   • Utilizing more expensive non-primary carriers.


                                         8
  Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.9 Page 9 of 44




      26.      On December 4, 2015, Plaintiff met with her “assigned executive on-

boarding coach” Robert Domitrovich. This was Plaintiff’s only contact with Coach

Domitrovich because he resigned from Defendant Whirlpool a short time later. No

effort was made by Vice President Keppler or Human Resources to replace her

corporate mentor.

      27.      Defendant’s Annual Performance Reviews have the following

categories:

Results vs Objectives

            • Unacceptable Results: Does not meet objectives

            • Results need to be Improved: Meets most objectives

            • Strong Results: Meets and/or exceeds objectives

            • Very Strong Results: Delivers results well beyond
              objectives

            • Extraordinary Results: Delivers break-through results

Defendant’s executives’ performance review evaluation is connected to the

percentage of bonus an employee receives each year. An executive with “Strong

Results” earning a 100% bonus; “Very Strong Results”, 150%; and “Extraordinary

Results” yields a 200% bonus. Defendant utilizes a “forced” or calibrated bell curve

on its Annual Performance Evaluations.




                                          9
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.10 Page 10 of 44




      28.    On April 22, 2016, Plaintiff met one on one, face to face with

Defendant’s present Chief Executive Officer (CEO) Marc Bitzer, at his request. At

the time Bitzer was the Chief Operating Officer (COO). Plaintiff advised COO

Bitzer of the improvement possibilities under her leadership as the Executive

Director of Logistics North America. In the conversation with COO Bitzer, Plaintiff

explained she had accepted the opportunity with Defendant because she planned and

expected to be elevated to a Vice-Presidency position at Whirlpool. Plaintiff was

advised by COO Bitzer that her Senior Director of Logistics position at Whirlpool

had previously been a Vice-President position just a few years before. Plaintiff was

reassured by COO Bitzer that her move to Defendant Whirlpool was a wise move

considering her goal of being promoted to Vice-President.

      29.    In June of 2016, Plaintiff was requested to attend, by Vice President

Keppler, the Consortium Diversity Conference in St. Louis, Missouri, to recruit

members for Whirlpool’s Global Leadership Development Program (GLP). The

Defendant’s GLP program is a highly selective program which “fast tracks” MBA

students to get to Director in five (5) years. Later, Plaintiff learned from her own

observation and discussion with African Americans leaving Whirlpool, that

Defendant, while hiring diverse talent, has a very poor retention rate for minorities,

including African Americans in the GLP program as Whirlpool was losing its

minority talent, after hire, within a few years.


                                           10
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.11 Page 11 of 44




      30.    In 2016, Plaintiff’s first full year at Defendant Whirlpool, she learned

that Defendant performed an annual “Talent Planning” process for succession

planning for each executive, by evaluating the employee’s potential for higher level

movement or lateral developmental placement into the executive ranks to prepare

the executive for future movement.

      31.    Defendant’s Talent Planning for positions of Director level and higher

was performed each year in the first quarter of the year. The “Talent Assessment

and Successor Nomination” Policy for “People Leaders” has three areas, which are

evaluated by the executive employees “People Leader”:

Talent Assessment

Using the “Nine Block”
Informs us as to the ability an employee has to move
Upward as well as their risk of leaving Whirlpool

Succession Planning
Identifies future roles for the employee at Whirlpool
and timing needed to develop to
attain those roles

Individual Development Plan
Development plan to close gaps and
Prepares the employee to move into
the identified role

      32.    Not receiving an internal corporate mentor, in August 2016, Plaintiff

Jones, knowing she required a corporate coach or mentor in her new position, began

meeting with a contract mentor from August 2016 until February 2017. Part of


                                         11
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.12 Page 12 of 44




Plaintiff’s work with the mentor included a 360 degree survey, a tool utilized to

obtain input from others, including her direct reports and other executives. The

results from Plaintiff’s 360° were positive. The contract coach was not sufficient to

replace an internal Whirlpool mentor.

      33.    In September 2016, Plaintiff Jones was asked by Vice President

Keppler to speak at Harvard Symposium on behalf of Defendant Whirlpool on the

topic of distribution technology. Plaintiff is recognized as a subject matter expert in

lean logistics, including Supply Chain Improvement. Plaintiff attended the Harvard

Symposium on behalf of Defendant.

      34.    Plaintiff Jones’ Talent Planning session with Defendant’s Vice

President Keppler in 2016 was positive, and Keppler reported she was on track to be

Vice President, again discussing his Vice President role and Ken Kleinhample’s

Vice President role.

      35.    In October 2016, Plaintiff was advised by Vice President Keppler that

her new Whirlpool internal mentor would be the Vice-President of Customer and

Appliances Kenneth Kleinhample, a white, male employee, also reporting, like Vice-

President Keppler, to Joseph Liotine, the President of Whirlpool, North America.

      36.    Plaintiff met with her assigned mentor on two formal occasions. At one

point the mentor said he wondered why Plaintiff had been paired with him,

expressing the fact that he had not volunteered to mentor her. Plaintiff knew she


                                          12
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.13 Page 13 of 44




was in succession for Vice President Kleinhample’s position as Vice President

Keppler had continued to advise her of the succession plan to place her in the

position.

      38.      Plaintiff Jones, despite a challenging first full year of employment with

Defendant in December 2016, received an Annual Performance Review of “Strong

Results”. Plaintiff received additional compensation based upon the quality of her

work. Plaintiff was advised by Keppler that she remained in consideration for a Vice

President position. Though Plaintiff believed her performance rated higher than

“Strong Results”, she did not complain about the review, but asked Keppler what

she would need to do to be rated “Extraordinary”. Keppler told her to keep doing

what she was doing.

      39.      On December 6, 2016, Plaintiff received a “Strong Result” rating.

      40.      In January 2017, Plaintiff was again asked to recruit for Defendant

Whirlpool’s Global Leadership Program (GLP) at the University of Michigan.

Plaintiff accepted with the approval of Vice-President Keppler. This opportunity

was important as only Defendant executives who were positively evaluated and held

a positive perspective of Defendant Whirlpool were requested to take part in the

recruitment.

      41.      Again in June 2017 Plaintiff was requested by Human Resources to

attend the Consortium Diversity Conference in Atlanta to recruit minorities for


                                           13
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.14 Page 14 of 44




Whirlpool’s Global Leadership Program. Plaintiff, as one of only three African

American Senior Directors globally, was being used as Whirlpool’s Diversity

Ambassador, in addition to her full duties as Senior Director.

      42.    In July 2017, Plaintiff’s position as Senior Director of Logistics

changed to Senior Director of Customer Fulfillment. Plaintiff continued to report to

Vice President Keppler. Plaintiff’s responsibility for employees increased from

Four Hundred and Fifty (450) employees to Seven Hundred and Ten (710)

employees.

      43.    Defendant Whirlpool’s significant increase of Plaintiff’s area of

responsibility in June 2017 did not come with a promotion to Vice-President. At the

time of Plaintiff’s increase in responsibility, Vice-President Keppler’s direct report

in the Manufacturing area was a Vice-President, Byron Green. Plaintiff’s position

should have been benchmarked with the additional duties to a Vice President

position. Further, prior to 2011, Plaintiff’s initial position, reporting to a Vice-

President, was a Vice-President position, a fact known by Plaintiff based on her

April 2016 discussion with then COO Marc Bitzer.

      44.    On August 29, 2017, Plaintiff observed her assigned mentor, Vice

President Kleinhample, at Planks Restaurant with a group which included one of his

direct reports. The female direct report appeared to be very intoxicated. Plaintiff,

while talking to a colleague in the parking lot of the hotel/restaurant, saw her


                                         14
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.15 Page 15 of 44




assigned mentor, Vice President Kleinhample, come out of the restaurant with his

arms around his direct report. The location and placement of his arm appeared to be

inappropriate for a working relationship. The Vice President escorted his direct

report to a car, assisted her to the passenger side, he got in the driver’s seat and they

drove off.     This observation made Plaintiff uncomfortable as she knew

Kleinhample’s inappropriate behavior was in violation of company policy. Plaintiff

was not mentored by Vice President Kleinhample in any way after that date.

      45.    On or about December 1, 2017, Plaintiff met with Vice-President of

Human Resources Carey Martin. Plaintiff was told by Martin that she was checking

in on how things were going.

      46.    In or around mid-2017, during Plaintiff’s talent planning meeting with

Defendant’s Vice-President Keppler, he advised Plaintiff she continued to be

evaluated as Vice-President potential in her next promotion. Plaintiff asked Keppler

what it would take to be evaluated as an extraordinary employee. Keppler provided

her no specific input, but told her again to keep “doing what she was doing”.

      47.    On December 8, 2017, Plaintiff received a “Strong Results” Annual

Performance Review.       Plaintiff expressed that she believed her performance,

considering her increased area, should have been “Very Strong Results”. Plaintiff

received all bonuses and benefits for her successful work year, but would have

received higher bonus compensation with a higher evaluation. Vice President


                                           15
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.16 Page 16 of 44




Keppler again advised Plaintiff she was on track to become a Vice President at

Defendant Whirlpool.

      Again, Plaintiff in her performance discussion in December 2017, asked what

it would take to be evaluated as an exceptional performer. Plaintiff was told by

Keppler to continue “doing what she had been doing”. Though the Defendant’s

succession plan requires a developmental plan for the next projected position

Keppler did not create one for Plaintiff.

      48.    In January 2018, Plaintiff now performing with an increase in workload

and increased number of direct reports, continued to work at a high level.

      49.    On April 11, 2018, Plaintiff Jones met with Vice-President Keppler.

Plaintiff advised him one of her direct reports, a younger, non-African American

female, told Plaintiff she planned to resign from her Director position at Defendant

Whirlpool because she had employment offers from two other firms. Prior to

meeting with Vice President Keppler, Plaintiff Jones advised her direct report she

did not want her to “leave as she was a top talent” in the organization. Plaintiff also

met with Human Resources to determine what could be done to retain her direct

report with Defendant Whirlpool.

      50.    During the April 11, 2018 meeting with Vice-President Keppler, to

discuss Plaintiff’s younger, non-African American direct report, Plaintiff was told

then, by Keppler as he paced the floor with an agitated and pressured demeanor,


                                            16
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.17 Page 17 of 44




“She is in succession for your job. I don’t know how old you are, but you don’t want

to work until you are sixty-five (65) do you?”… “What is your plan. We need to

discuss”.

      After Vice President Keppler inserted Plaintiff’s age and employment status

into their conversation, he then told Plaintiff he would have a “career discussion”

with Plaintiff “later”. Plaintiff found herself in shock that Defendant Vice President

had spoken to her in such an illegal manner about her age. Vice President Keppler

told Plaintiff he would follow up himself, with Plaintiff’s direct report, about her job

offers. Plaintiff was not invited to attend any of the meetings with Vice President

Keppler and her younger, non-African American direct report. Later Plaintiff

learned Vice President Keppler promised the younger, non-African American

Plaintiff’s position as Plaintiff’s successor.

      51.    Plaintiff, on April 11, 2018 later in the day, advised Vice President

Keppler that his discussion with her earlier that day, questioning her age and age

based plans for continued employment at Defendant Whirlpool, was unethical and

illegal. Vice President Keppler asked Plaintiff did she want to bring Human

Resources into the room, in a threatening tone. Plaintiff stated it was up to him if he

wanted Human Resources in the room. Keppler did not call Human Resources into

the meeting, but instead stated it was his opinion that Plaintiff “continued to have a

path to a Vice President position in the company”. Plaintiff, in the meeting felt


                                           17
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.18 Page 18 of 44




shocked, embarrassed and humiliated by Vice President Keppler’s treatment of her

and expressed verbal favoritism toward her direct report.

      52.    On April 17, 2018 during an offsite planning meeting at Dunrovin

Conference Center, Whirlpool’s leadership team, under Vice President Keppler, was

asked to provide a brief “All About Me” slide as an ice breaker. Prior to the meeting,

during a staff meeting, Keppler provided a template for the “All About Me” slide.

On the example he provided, the first item used as a description to introduce one’s

self, was age. Again, Plaintiff was offended by Vice-President Keppler’s focus on

age. Plaintiff was one of two older persons in the meeting of twelve (12).

      53.    On May 31, 2018, Plaintiff was told by Vice President Keppler that in

a North American Region (NAR) talent planning meeting held the day before,

Plaintiff was “evaluated” in the Nine (9) Block Talent Planning Process, as no longer

having a path to Vice President. Every person at the talent review meeting was a

white or non-African American executive, and all but one was younger than

Plaintiff. Plaintiff was told, by Keppler, in using a “Nine Box Management Process”

she was moved to a box 7, which is a “non-promotable” box. Keppler stated that

seven (7) out of twelve (12) executives voted she was not promotable. Plaintiff knew

Keppler was retaliating against her because of her protected complaint of age

discrimination on April 11, 2018. Further, Plaintiff knew from the Nine (9) Block

policy description her people leader was key to her recommendation.


                                         18
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.19 Page 19 of 44




      54.    On May 31, 2018, Vice President Keppler advised Plaintiff that by

talking to some of her direct reports it was revealed through feedback that Plaintiff

Jones was “not happy”. Plaintiff found alleged comments by others that she was

“unhappy” to be subjective, ambiguous and not a part of Defendant’s executive

evaluation criterion. Plaintiff advised Keppler that her mother had passed away in

October 2017, and that it was normal to experience grief. Keppler told Plaintiff he

wanted to have her take a 360 degree feedback survey, though she had taken one in

July 2017, less than a year before.

      Plaintiff learned that Vice President Keppler began to mentor her younger,

non-African American direct report Director on a weekly basis. Plaintiff also

learned Keppler began to meet with her direct reports to get “feedback” on her

performance.

      55.    Plaintiff saw Vice President Keppler was retaliating against her by

removing her from promotion to Vice President and setting her up for failure, after

she complained to him about his discriminatory ageist remarks.

      56.    On June 11, 2018, Plaintiff had a lunch meeting with Vice President

Keppler in which he pressured her to take a 360 degree survey again, though he

could not advise her how frequently an executive at her level was administered such

a survey. Keppler admitted he had never been given a 360° evaluation in his career

at Whirlpool. Plaintiff indicated to Vice President Keppler that she had taken, in


                                         19
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.20 Page 20 of 44




July 2017, a 360 degree survey. The feedback given during coaching at that time

was that there were “no de-railers”, but that she should continue to work to build

exposure and credibility. Keppler told Plaintiff the 360 degree survey he was

proposing was “to document anecdotal feedback”. Keppler did not mention how the

feedback could be used in a positive manner to continue her path to the Vice

President position, but was focused on alleged negative behavior.

      57.    Plaintiff, by June 14, 2018, based upon the ongoing discrimination and

hostility, filed a Defendant Whirlpool internal Human Resources complaint of

discrimination and retaliation. Plaintiff knew she was being treated disparately

compared to younger and white or non-African American employees at Defendant

Whirlpool; she was also being retaliated against by Vice President Keppler after she

complained about his age bias statements.

      58.    Though all of Plaintiff’s Annual Performance Reviews are evaluated as

“Strong Results”, Plaintiff was removed from the Vice President successor plan.

Further, Plaintiff knew her work had exceeded expectations or “Very Strong

Results”, though she was not evaluated at that level, thus affecting her total

compensation. Up until Plaintiff’s April 11, 2018 discussion with Vice-President

Keppler, Plaintiff was “on track” for promotion to Vice President at Defendant

Whirlpool.




                                        20
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.21 Page 21 of 44




      59.    In approximately July or August of 2018, it became known that the Vice

President of Customer and Appliance Care would become vacant based upon Vice

President Kleinhample moving to another area, laterally. Vice President Keppler,

prior to May 31, 2018, stated to Plaintiff that she was in succession for the Vice

President of Customer and Appliance Care, yet no developmental plan was created

by President Liotine and/or Vice President Keppler; and/or Vice President

Kleinhample, who remained her ineffective mentor.

      60.    On June 25, 2018, Vice President Keppler met with Plaintiff and

Keppler advised her there was “no trust between them”. Vice President Keppler

continued to treat Plaintiff in a hostile manner or ignored her presence, treating her

as she was not present. At the same time Vice President Keppler held one on one

meetings with Plaintiff’s younger, non-African American, direct report and would

call the Director out of meetings she was having with Plaintiff.

      61.    On July 3, 2018, Plaintiff met with Defendant Whirlpool’s internal

lawyer regarding her discrimination and retaliation internal complaint.

      62.    On July 17, 2018, Plaintiff Jones, having been assigned an unofficial

role as an Ambassador of Diversity, met with Human Resources Vice President

Martin and advised her of the overall concern she had after talking with and

observing the lack of retention of numerous Whirlpool’s African American

executives, that Whirlpool had failed to retain. Plaintiff pointed out that over a dozen


                                          21
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.22 Page 22 of 44




African American employees in the prior two years left Defendant’s employ.

Promises of upward mobility were not met by Defendant though, like Plaintiff,

promises were made in the recruitment and interview process. Further, there was an

adverse hostile work culture toward African Americans once they arrived at

Defendant if they complained.

      63.    On July 25, 2018, Defendant’s internal lawyer met with Plaintiff and

advised her “there was no evidence to substantiate” her claims against Vice President

Keppler. Plaintiff knew Defendant had “rubberstamped” Keppler’s discriminatory

and retaliatory treatment.

      64.    Plaintiff, on July 26, 2018, again met with Human Resources Vice

President Martin about her discrimination and retaliation complaint; and retention

issues with other diverse employees, and was advised to meet with Camille Pierce,

Sr. Director of Diversity. Vice President Martin also said she would look for another

mentor for Plaintiff.

      65.    On July 26, 2018, Plaintiff met with Senior Director Pierce and advised

her of what she knew of the retention issues affecting African American employees

specifically. Plaintiff also advised her of the stressful impact she was experiencing

related to the discriminatory and retaliatory work environment created by Vice

President Keppler.




                                         22
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.23 Page 23 of 44




      66.     On August 10 and 16, 2018, Plaintiff met with Vice President Cary

Martin.     Plaintiff questioned her about whether or not a different position at

Defendant Whirlpool existed at her same level of Senior Director or a Vice

President. Because of Vice President Keppler’s hostile treatment and retaliatory

behaviors Plaintiff stated she was working in a hostile work environment. Plaintiff

was advised there was no vice presidency for her, even though a Vice President

position was open, as Vice President of Customer and Appliance Care, reporting to

President Liotine. Defendant Vice President Keppler had previously discussed the

Vice President role of Customer and Appliance Care as one of the two possible

successions for Plaintiff in their career discussions. Plaintiff was told Defendant

was conducting an external search to replace the Vice President of Customer and

Appliance Care. Plaintiff was later told by Vice President Martin she could possibly

have a demotion to a plant level position, or accept a severance package. Thereafter,

Vice President Martin offered Plaintiff a severance package.

      67.     From April 11, 2018 to September 2018, Vice President Keppler, who

Plaintiff reported directly to, treated her hostilely and continued to talk one on one

with her direct reports, undermining her role as their Senior Director.

      68.     Plaintiff, on September 13, 2018, was sent an email by Vice President

of Human Resources Martin stating, “I will place you on paid administrative leave

while we investigate (your complaint) so you are no longer in the environment”.


                                         23
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.24 Page 24 of 44




Plaintiff knew this “administrative leave” was in further retaliation against her for

making a complaint based on age and race discrimination.

      69.    On September 14, 2018, Plaintiff went on a Family Medical Leave due

to the severe hostile and retaliatory work environment.

      70.    On October 2, 2018, Plaintiff filed an Equal Employment Opportunity

charge with EEOC.

      71.    While on medical leave Plaintiff was advised she would not be paid

after October 14, 2018. The remainder of Plaintiff’s FML was unpaid through

December 10, 2018. Plaintiff’s physician had not released Plaintiff to return to work.

Defendant had not scheduled Plaintiff for an independent medical examination.

Plaintiff saw Defendant’s failure to continue her pay as further retaliation.

      72.    On December 10, 2018, Plaintiff Jones returned to work. Though the

position of Vice President of Customer and Appliance Care, reporting to President

Liotine was open, Plaintiff was not offered the position nor did either President

Liotine or Vice President Keppler talk with her about the position.

      73.    Plaintiff learned that her direct report, the younger, non-African

American Director had assumed her position in Plaintiff’s absence. The same week

Plaintiff returned to work, her younger white direct report was given a corporate

wide accolade, which informed all that Plaintiff had been on leave and cast aspersion

on Plaintiff’s performance.


                                          24
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.25 Page 25 of 44




        74.   After returning to work on December 10, 2018, Plaintiff expressed to

Human Resources her interest in the Vice President of Customer and Appliance

Care.

                                       COUNT I

   VIOLATION OF AGE DISCRIMINATION IN EMPLOYMENT ACT
              (ADEA) 29 USC CODE CHAPTER 14

        75.   Plaintiff repeats, realleges and incorporates paragraph 1 through 74 as

set forth here and above by reference.

        76.   Plaintiff Jones, at the time of the acts plead in this Complaint, was fifty-

six (56) to fifty-seven (57) years old, and continuing, has been over the age of forty

(40) under 29 USC §631, and thus protected by the ADEA.

        77.   Defendant Whirlpool has and continues to violate the ADEA by

discriminating against Plaintiff Jones in terms and conditions of her employment,

including but not limited to the following ways:

              (a)   Making Plaintiff’s age a criterion to be used in her continuing
                    promotability to the position of Vice-President and higher at the
                    Defendant Corporation;

              (b)   Vice-President Keppler, to whom Plaintiff directly report,
                    referring to Plaintiff’s age as a factor to be considered in her
                    continued employment and career advancement at Defendant
                    Whirlpool;

              (c)   Evaluating Plaintiff’s annual performance with a disparate
                    standard compared to the standard utilized to evaluate younger
                    employees for terms and conditions of employment, including
                    promotability;
                                           25
Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.26 Page 26 of 44




          (d)   Not providing Plaintiff with internal and/or external mentoring
                or executive coaching to provide Plaintiff with the advance to the
                position of Vice-President as promised in its active, aggressive
                recruitment of Plaintiff;

          (e)   Increasing Plaintiff’s work duties in 2017 with her direct reports,
                almost doubling, without promoting her to Vice-President,
                though her position had previously been a Vice-President;

          (f)   Favoring younger employees over Plaintiff, including having her
                leader directly mentor and promise advancement to Plaintiff’s
                younger direct reports, without Plaintiff’s involvement,
                evaluation or input;

          (g)   Refusing to allow Plaintiff the temporary opportunity to act as a
                Vice President, though opening(s) were available to do so;

          (h)   Requiring Plaintiff to act as an Ambassador for Defendant,
                taking time out of her work schedule, yet not giving Plaintiff
                positive credit in her Annual Performance Reviews;

          (i)   Requiring Plaintiff to be subject to additional scrutiny not
                given to younger persons in Executive Level positions, including
                but not limited to subjective 360° (Three Hundred and Sixty
                Degree) evaluations;

          (j)   Pretextually and untruthfully evaluating, by Vice-President
                Keppler, Plaintiff’s complaint of age discrimination, instead
                embarrassing and humiliating Plaintiff Jones because of the
                complaint;

          (k)   Shortly after Plaintiff’s complaint of age discrimination,
                trumping up charges of “performance” impairment to “justify”
                removal of Plaintiff from Defendant’s succession plan, through
                its Nine (9) Block subjective alleged talent planning process for
                advancement to Vice-President;




                                      26
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.27 Page 27 of 44




             (l)   Defendant Vice-President Keppler and Vice-President of Human
                   Resources Martin using Plaintiff’s age discrimination complaint
                   as a pretext to offer her a demotion and/or a severance package;

             (m)   Humiliating and embarrassing Plaintiff to such a harsh degree by
                   placing her on an administrative leave. Plaintiff required a work
                   related Family Medical Leave for the first time in her career;

             (n)   Requiring Plaintiff Jones to miss unpaid time off from work;

             (o)   In 2018, Vice-President Keppler evaluated Plaintiff Jones in a
                   pretextual, negative manner, while corporate wide praising
                   Plaintiff’s younger direct reports who temporarily stepped into
                   Plaintiff’s position of Senior Director of Customer Fulfillment
                   while she was on medical leave with Defendant Whirlpool
                   corporate wide ward with a statement “I can’t express
                   enough….” Which cast severe aspersions on Plaintiff’s
                   performance and reputation and advised all that she was on a
                   medical leave; and

             (p)   Create for Plaintiff Jones an age hostile, and harassing work
                   environment.

      78.    As a direct and proximate result of said acts and omissions under

ADEA, 1967, as amended, by Defendant’s agents and employees, Plaintiff has

suffered and will continue to suffer lost wages and pension benefits, loss of earning

capacity, loss of dignity and enjoyment of life, extreme mental and emotional

distress, pain and suffering, nervousness, embarrassment and humiliation, requiring

professional medical treatment and medication all past, present, and future.

      WHEREFORE, Plaintiff Nardelia Alison Jones, demands judgment against

Defendant for such amount in excess of Seventy-Five Thousand Dollars



                                         27
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.28 Page 28 of 44




($75,000.00) as Plaintiff is found to be entitled, plus interest, costs, and reasonable

attorney’s fees; and/or all injunctive relief allowed under ADEA.

                                     COUNT II

      VIOLATION OF TITLE VII - CIVIL RIGHTS ACT OF 1964,
  AS AMENDED 42 USC § 2000e, et seq., BASED ON RACE, INCLUDING
          PATTERN AND PRACTICE DISCRIMINATION

      79.     Plaintiff repeats, realleges and incorporates paragraph 1 through 78 as

set forth here and above by reference.

      80.     Plaintiff Alison Jones is an African American female. From 2015 to

present, Defendant Whirlpool has failed to retain its African American executive

employees, based in part on its failure to provide its African American employees

with the same standard for advancement as comparable white employees.

Defendant, in its utilization of a forced ranking “bell curve” Annual Performance

Review calibration process, adversely impacts Defendant’s African American

executive employees.      The subjective Annual Performance Review process,

adversely affects the total compensation of Defendant’s African American

executives.

      81.     Promising Plaintiff Jones and other African American candidates in the

recruitment process that their employment at Defendant Whirlpool would lead to

advancement and leadership opportunities which Defendant knows it will not

provide or materialize after those African American candidates, including Plaintiff,


                                          28
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.29 Page 29 of 44




detrimentally rely on such promises and leave their employment to join Defendant

Whirlpool.   The process results in a revolving door for Defendant’s African

American executives.

      82.    Utilizing a subjective alleged talent planning tool, the Nine (9) Block,

which has a disparate adverse impact on African Americans, and a favorable

subjective impact on non-African Americans. The Nine (9) Block tool pretextually

evaluates Plaintiff and other African American employees as “not promotable”. The

Defendant’s Nine (9) Block process in fact imposes a cement block on

promotability; which in turn, creates a high failure to retain rate for African

American, executive talent. Once the discriminatory, true nature of Defendant

Whirlpool’s “Succession Plan” becomes obvious, African Americans leave the

company or are “managed” out.

      83.    Defendant Whirlpool knows the effect of the “Nine (9) Block” talent

planning tool on its retention of African American executives, and yet allows

African American to be subjected to its discriminatory impact.

      84.    Defendant Whirlpool has and continues to violate Title VII of the Civil

Rights Act of 1964 by discriminating against Plaintiff Jones in terms and conditions

of her employment, including but not limited to the following ways:

             (a)   Making Plaintiff’s age a criterion to be used in her continuing
                   promotability to the position of Vice-President and higher at the
                   Defendant Corporation;


                                         29
Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.30 Page 30 of 44




          (b)   Vice-President Keppler, to whom Plaintiff directly report,
                referring to Plaintiff’s age as a factor to be considered in her
                continued employment and career advancement at Defendant
                Whirlpool;

          (c)   Evaluating Plaintiff’s annual performance with a disparate
                standard compared to the standard utilized to evaluate younger
                employees for terms and conditions of employment, including
                promotability;

          (d)   Utilizing a forced ranking, “bell curve” Annual Performance
                Review, calibration process which adversely impacts African
                American employees in position of Director and higher;

          (e)   Not providing Plaintiff with executive internal and/or external
                mentoring or executive coaching to provide Plaintiff with the
                advance to the position of Vice-President as promised in its
                active, aggressive recruitment of Plaintiff;

          (f)   Increasing Plaintiff’s work duties in 2017 with her direct reports,
                almost doubling, without promoting her to Vice-President,
                though her position had previously been a Vice-President;

          (g)   Favoring younger employees over Plaintiff, including having her
                leader directly mentor and promise advancement to Plaintiff’s
                younger direct reports, without Plaintiff’s involvement,
                evaluation or input;

          (h)   Refusing to allow Plaintiff the temporary opportunity to act as a
                Vice President, though opening(s) were available to do so, and
                where Plaintiff’s present position was years before labeled Vice-
                President and would be a Vice-President in other corporations;

          (i)   Requiring Plaintiff to act as an Ambassador for Defendant,
                taking time out of her work schedule, yet not giving Plaintiff
                positive credit in her Annual Performance Reviews for such
                ancillary work not assigned to non-African American
                employees;



                                      30
Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.31 Page 31 of 44




          (j)   Requiring Plaintiff to be subject to additional scrutiny not
                given to non-African American persons in Executive Level
                positions, including but not limited to subjective 360° (Three
                Hundred and Sixty Degree) evaluations;

          (k)   Pretextually and untruthfully evaluating, by Vice-President
                Keppler, Plaintiff’s complaint of race discrimination, instead
                embarrassing and humiliating Plaintiff Jones because of the
                complaint;

          (l)   Shortly after Plaintiff’s complaint, filed on June 14, 2018, of
                race discrimination, trumping up charges of “performance”
                impairment to “justify” removal of Plaintiff from Defendant’s
                succession plan, through its Nine (9) Block subjective alleged
                talent planning for advancement to Vice-President;

          (m)   Defendant Vice-President Keppler and Vice-President of Human
                Resources Martin using Plaintiff’s race discrimination complaint
                as a pretext to offer her a demotion and/or a severance package;

          (n)   Humiliating and embarrassing Plaintiff to such a harsh degree by
                placing her on an administrative leave. Plaintiff required a work
                related Family Medical Leave for the first time in her career;

          (o)   Requiring Plaintiff Jones to miss unpaid time off from work;

          (p)   In 2018, Vice-President Keppler evaluated Plaintiff Jones in a
                pretextual, negative manner, while corporate wide praising
                Plaintiff’s younger direct reports who temporarily stepped into
                Plaintiff’s position of Senior Director of Customer Fulfillment
                while she was on medical leave with Defendant Whirlpool
                corporate wide award with a statement “I can’t express
                enough….” Which cast severe aspersions on Plaintiff’s
                performance and reputation and advised all that she was on a
                medical leave; and

          (q)   Create for Plaintiff Jones an race hostile, and harassing work
                environment while favoring Plaintiff’s white direct report.



                                     31
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.32 Page 32 of 44




       85.   As a direct and proximate result of said acts and omissions under Title

VII – Civil Rights Act of 1964, as amended, by Defendant’s agents and employees,

Plaintiff has suffered and will continue to suffer lost wages and pension benefits,

loss of earning capacity, loss of dignity and enjoyment of life, extreme mental and

emotional distress, pain and suffering, nervousness, embarrassment and humiliation,

requiring professional medical treatment and medication all past, present, and future.

       WHEREFORE, Plaintiff Nardelia Alison Jones, an African American,

demands judgment against Defendant for such amount in excess of Seventy-Five

Thousand Dollars ($75,000.00) as Plaintiff is found to be entitled, plus interest,

costs, and reasonable attorney’s fees; and/or all injunctive relief allowed under Title

VII.

                                    COUNT III

              RETALIATION BASED ON THE ADEA AND
         PURSUANT TO TITLE VII - CIVIL RIGHTS ACT OF 1964,
          AS AMENDED 42 USC § 2000e, et seq., BASED ON RACE

       86.   Plaintiff repeats, realleges and incorporates paragraph 1 through 85 as

set forth here and above by reference.

       87.   Plaintiff Jones, engaged in protective activity in June 2018 and in

October 2018, by filing EEOC charges with the federal government based on her

age and race, African American.




                                          32
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.33 Page 33 of 44




      88.    In September Plaintiff Jones was told by Defendant that she was being

placed on “administrative leave” until her complaint had been investigated.

Plaintiff, in July 2018, had already been told that her complaint as meritless.

      89     As a direct consequence of Plaintiff’s protected activity, Defendant,

through its Vice-Presidents, has subjected Plaintiff Jones to retaliation and

retaliatory harassment in the terms and conditions of her employment, including but

not limited to:

             (a)   Removal of Plaintiff from Succession Plan for Vice-President
                   though the position for which she was told she was the successor,
                   is empty;

             (b)   Placing Plaintiff on an administrative leave after she filed a
                   complaint of discrimination and asked for a different work
                   assignment;

             (c)   Told she would have to be demoted if she wanted a new position;

             (d)   Failing to provide Plaintiff with development to promote
                   Plaintiff to Vice-President;

             (e)   Providing Plaintiff with untrue performance reviews, which
                   created a false perception of Plaintiff as a professional and harms
                   her reputation;

             (f)   Praising Plaintiff’s direct reports in such a way to cast aspersions
                   of Plaintiff’s work performance and advise the entire Whirlpool
                   Corporation Plaintiff was on medical;

             (g)   Embarrassing and humiliating Plaintiff in front of her direct
                   reports, management, coworkers, colleagues and others
                   including Vice President Keppler, engaging repeatedly in one on
                   ones with Plaintiff’s direct reports;


                                          33
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.34 Page 34 of 44




             (h)    Harassing the Plaintiff in a retaliatory manner with false charges
                    of poor performance; and

             (i)    Attempting to keep Plaintiff from returning to work after her
                    FML, until she made an appointment with outside counsel to
                    “investigate” on Defendant’s behalf, her age and discrimination
                    complaint.

      90.    As a direct and proximate result of said retaliatory acts and omissions

by Defendant’s agents and employees, Plaintiff has suffered and will continue to

suffer lost wages and pension benefits, loss of earning capacity, loss of dignity and

enjoyment of life, extreme mental and emotional distress, pain and suffering,

nervousness, embarrassment and humiliation, requiring professional medical

treatment and medication all past, present, and future.

      WHEREFORE, Plaintiff Nardelia Alison Jones, demands judgment against

Defendant for such amount in excess of Seventy-Five Thousand Dollars

($75,000.00) as Plaintiff is found to be entitled, plus interest, costs, and reasonable

attorney’s fees; and/or all injunctive relief allowed under the ADEA and Title VII.

                                     COUNT IV

          HOSTILE AND HARASSING WORK ENVIRONMENT
       BASED ON AGE UNDER ADEA AND ON RACE PURSUANT
             TO TITLE VII - CIVIL RIGHTS ACT OF 1964,
         AS AMENDED 42 USC § 2000e, et seq., BASED ON RACE

      91.    Plaintiff repeats, realleges and incorporates paragraph 1 through 90 as

set forth here and above by reference.



                                          34
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.35 Page 35 of 44




      92.    Defendant Whirlpool Corporation violated Title VII in regard to its

conduct and omissions toward Plaintiff Jones in the following manner:

             (a)    Subjecting Plaintiff to a hostile work environment as an older
                    African American, in terms and conditions of employment,
                    including but not limited to Vice-President Keppler and Vice-
                    President Martin;

             (b)    Subjecting her to age based comments;

             (c)    Ignoring the Plaintiff in meetings and public events as if she did
                    not exist;

             (d)    Praising corporate wide Plaintiff’s direct report who replaced
                    Plaintiff by making statements about Plaintiff’s medical leave
                    and casting aspersions on Plaintiff’s work, thus negatively
                    affecting her Whirlpool reputation;

             (e)    Spreading rumors that she was “not happy”;

             (f)    Stating Plaintiff was leaving the Defendant Whirlpool
                    Corporation when she had not made such a decision to do so;

             (g)    Providing others with untrue statement of her performance, while
                    providing others with support and accolades; and

             (h)    Attempting to place Plaintiff on an administrative leave, as she
                    returned from medical.

      93.    As a direct and proximate result of said hostile and harassing work

environment by Defendant’s agents and employees, Plaintiff Jones has suffered and

will continue to suffer lost wages and pension benefits, loss of earning capacity, loss

of dignity and enjoyment of life, extreme mental and emotional distress, pain and




                                          35
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.36 Page 36 of 44




suffering, nervousness, embarrassment and humiliation, requiring professional

medical treatment and medication all past, present and future.

      WHEREFORE, Plaintiff Nardelia Alison Jones, demands judgment against

Defendant for such amount in excess of Seventy-Five Thousand Dollars

($75,000.00) as Plaintiff is found to be entitled, plus interest, costs, and reasonable

attorney’s fees; and/or all injunctive relief allowed under the ADEA and Title VII.

                             ANCILLARY COUNT V

            MICHIGAN ELLIOTT LARSEN CIVIL RIGHTS ACT
                    BASED ON AGE AND RACE

      94.    Plaintiff repeats, realleges and incorporates paragraph 1 through 93 as

set forth here and above by reference.

      95.    Plaintiff Jones, under the Michigan Elliott Larsen Civil Rights Act has

been subjected to disparate treatment based upon her status as an older African

American, including:

             (a)    Making Plaintiff’s age a criterion to be used in her continuing
                    promotability to the position of Vice-President and higher at the
                    Defendant Corporation;

             (b)    Vice-President Keppler, to whom Plaintiff directly report,
                    referring to Plaintiff’s age as a factor to be considered in her
                    continued employment and career advancement at Defendant
                    Whirlpool;

             (c)    Evaluating Plaintiff’s annual performance with a disparate
                    standard compared to the standard utilized to evaluate younger
                    employees for terms and conditions of employment, including
                    promotability utilizing a Bell Curve, Performance Review
                                          36
Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.37 Page 37 of 44




                Process, calibrated to have an adverse impact on African
                American executive employees;

          (d)   Not providing Plaintiff with internal and/or external mentoring
                or executive coaching to provide Plaintiff with the advance to the
                position of Vice-President as promised in its active, aggressive
                recruitment of Plaintiff, an older African American;

          (e)   Increasing Plaintiff’s work duties in 2017, including total her
                direct reports, almost doubling, without promoting her to Vice-
                President, though her position had previously been a Vice-
                President;

          (f)   Favoring younger employees over Plaintiff, including having her
                leader directly mentor and promise advancement to Plaintiff’s
                younger direct reports into Plaintiff’s present position, without
                Plaintiff’s involvement, evaluation or input;

          (g)   Refusing to allow Plaintiff the temporary opportunity to act as a
                Vice President, though an opening was available to do so;

          (h)   Requiring Plaintiff to act as an Ambassador for Defendant,
                taking time out of her work schedule, yet not giving Plaintiff
                positive credit in her Annual Performance Reviews;

          (i)   Requiring Plaintiff to be subject to additional scrutiny not
                given to younger persons and non-African Americans in
                Executive Level positions, including but not limited to subjective
                360° (Three Hundred and Sixty Degree) evaluations;

          (j)   Pretextually and untruthfully evaluating, by Vice-President
                Keppler, Plaintiff’s complaint of age discrimination, instead
                embarrassing and humiliating Plaintiff Jones because of the
                complaint;

          (k)   Shortly after Plaintiff’s complaint of age discrimination,
                trumping up charges of “performance” impairment to “justify”
                removal of Plaintiff from Defendant’s succession plan, through
                its Nine (9) Block subjective talent planning for advancement to
                Vice-President;
                                      37
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.38 Page 38 of 44




             (l)   Utilizing the Defendant’s Nine (9) Block successor plan in a
                   manner to have an adverse impact African American employees
                   promotability;

             (m)   Defendant Vice-President Keppler and Vice-President of Human
                   Resources Martin using Plaintiff’s age discrimination complaint
                   as a pretext to offer her a demotion and/or a severance package;

             (n)   Humiliating and embarrassing Plaintiff to such a harsh degree by
                   placing her on an administrative leave. Plaintiff required a work
                   related Family Medical Leave for the first time in her career;

             (o)   Requiring Plaintiff Jones to take unpaid time off from work after
                   an approved FML leave;

             (p)   In 2018, Vice-President Keppler evaluated Plaintiff Jones in a
                   pretextual, negative manner, while corporate wide praising
                   Plaintiff’s younger direct reports who temporarily stepped into
                   Plaintiff’s position of Senior Director of Customer Fulfillment
                   while she was on medical leave with Defendant Whirlpool
                   corporate wide ward with a statement “I can’t express
                   enough….” Which cast severe aspersions on Plaintiff’s
                   performance and reputation and advised all that she was on a
                   medical leave; and

             (q)   Create for Plaintiff Jones an age and race hostile, and harassing
                   work environment.

      96.    As a direct and proximate result of said acts and omissions under

ADEA, 1967, as amended, by Defendant’s agents and employees, Plaintiff has

suffered and will continue to suffer lost wages and pension benefits, loss of earning

capacity, loss of dignity and enjoyment of life, extreme mental and emotional

distress, pain and suffering, nervousness, embarrassment and humiliation, requiring

professional medical treatment and medication all past, present, and future.
                                         38
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.39 Page 39 of 44




      WHEREFORE, Plaintiff Nardelia Alison Jones, demands judgment against

Defendant for such amount in excess of Seventy-Five Thousand Dollars

($75,000.00) as Plaintiff is found to be entitled, plus interest, costs, and reasonable

attorney’s fees; and/or all injunctive relief allowed under ADEA.

                            ANCILLARY COUNT VI

            MICHIGAN ELLIOTT LARSEN CIVIL RIGHTS ACT
                     BASED ON RETALIATION

      97.    Plaintiff repeats, realleges and incorporates paragraph 1 through 96 as

set forth here and above by reference.

      98.    Defendant Whirlpool Corporation violated Title VII in regard to its

conduct and omissions toward Plaintiff Jones in the following manner:

             (a)    Subjecting Plaintiff to a hostile work environment as an older
                    African American, in terms and conditions of employment,
                    including but not limited to Vice-President Keppler and Vice-
                    President Martin;

             (b)    Subjecting her to age based comments;

             (c)    Ignoring the Plaintiff in meetings and public events as if she did
                    not exist;

             (d)    Praising corporate wide Plaintiff’s direct report who replaced
                    Plaintiff by making statements about Plaintiff’s medical leave
                    and casting aspersions on Plaintiff’s work, thus negatively
                    affecting her Whirlpool reputation;

             (e)    Spreading rumors that she was “not happy”;

             (f)    Stating Plaintiff was leaving the Defendant Whirlpool
                    Corporation when she had not made such a decision to do so; and
                                          39
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.40 Page 40 of 44




             (g)    Providing others with untrue statement of her performance, while
                    providing others with support and accolades.

      99.    As a direct and proximate result of said hostile and harassing work

environment by Defendant’s agents and employees, Plaintiff Jones has suffered and

will continue to suffer lost wages and pension benefits, loss of earning capacity, loss

of dignity and enjoyment of life, extreme mental and emotional distress, pain and

suffering, nervousness, embarrassment and humiliation, requiring professional

medical treatment and medication all past, present and future.

      WHEREFORE, Plaintiff Nardelia Alison Jones, demands judgment against

Defendant for such amount in excess of Seventy-Five Thousand Dollars

($75,000.00) as Plaintiff is found to be entitled, plus interest, costs, and reasonable

attorney’s fees; and/or all injunctive relief allowed under the ADEA and Title VII.

                            ANCILLARY COUNT VII

        MICHIGAN ELLIOTT LARSEN CIVIL RIGHTS ACT
   BASED ON HOSTILE AND HARRASSING WORK ENVIRONMENT

      100. Plaintiff repeats, realleges and incorporates paragraph 1 through 99 as

set forth here and above by reference.

      101. Defendant Whirlpool Corporation violated Title VII in regard to its

conduct and omissions toward Plaintiff Jones in the following manner:

             (a)    Subjecting Plaintiff to disparate treatment compared to younger
                    employees and/or non-African Americans;


                                          40
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.41 Page 41 of 44




             (b)    Utilizing the subjective 9 Block alleged talent planning process
                    resulting in disparate impact;

             (c)    Retaliating against Plaintiff after she complained of
                    discrimination and filed an internal complaint;

             (d)    Subjecting Plaintiff to a hostile work environment as an older
                    African American, in terms and conditions of employment,
                    including but not limited to Vice-President Keppler and Vice-
                    President Martin;

             (e)    Subjecting her to age based comments;

             (f)    Ignoring the Plaintiff in meetings and public events as if she did
                    not exist;

             (g)    Praising corporate wide Plaintiff’s direct report who replaced
                    Plaintiff by making statements about Plaintiff’s medical leave
                    and casting aspersions on Plaintiff’s work, thus negatively
                    affecting her Whirlpool reputation;

             (h)    Spreading rumors that she was “not happy” implying to others
                    that she was not performing her position of Senior Director;

             (i)    Stating Plaintiff was leaving the Defendant Whirlpool
                    Corporation when she had not made such a decision to do so; and

             (j)    Providing others with untrue statement of her performance, while
                    providing others with support and accolades.

      102. As a direct and proximate result of said hostile and harassing work

environment by Defendant’s agents and employees, Plaintiff Jones has suffered and

will continue to suffer lost wages and pension benefits, loss of earning capacity, loss

of dignity and enjoyment of life, extreme mental and emotional distress, pain and




                                          41
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.42 Page 42 of 44




suffering, nervousness, embarrassment and humiliation, requiring professional

medical treatment and medication all past, present and future.

      WHEREFORE, Plaintiff Nardelia Alison Jones, demands judgment against

Defendant for such amount in excess of Seventy-Five Thousand Dollars

($75,000.00) as Plaintiff is found to be entitled, plus interest, costs, and reasonable

attorney’s fees; and/or all injunctive relief allowed under the ADEA and Title VII.


                                        Respectfully submitted,
                                        EDWARDS & JENNINGS, P.C.

                                        By:     /s/ Carl R. Edwards
                                               Carl R. Edwards (P24952)
                                               Attorney for Plaintiff
                                               cedwards@edwardsjennings.com

Dated: December 26, 2018




                                          42
 Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.43 Page 43 of 44




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


NARDELIA ALISON JONES,
                                                 Case No.
            Plaintiff,                           Hon:

v.

WHIRLPOOL CORPORATION,
a foreign corporation,

          Defendant.
__________________________________________________________________/

 Carl R. Edwards (P24952)
 Alice B. Jennings (P29064)
 EDWARDS & JENNINGS, PC
 Attorneys for Plaintiff
 65 Cadillac Square, Suite 2710
 Detroit, MI 48226
 (313) 961-5000
 ajennings@edwardsjennings.com
 cedwards@edwardsjennings.com

__________________________________________________________________/

                         DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, NARDELIA ALISON JONES, by and through her

attorneys, EDWARDS & JENNINGS, P.C., by Carl R. Edwards and hereby

demands a Jury trial in the above matter.




                                            43
Case 1:18-cv-01427-PLM-PJG ECF No. 1 filed 12/26/18 PageID.44 Page 44 of 44




                                  Respectfully submitted,

                                  EDWARDS & JENNINGS, P.C.

                                   By:    /s/ Carl R. Edwards
                                         Carl R. Edwards (P24952)
                                         Alice B. Jennings (P29064)
                                         Attorneys for Plaintiff
                                         Cadillac Tower Building
                                         65 Cadillac Square, Suite 2710
                                         Detroit, MI 48226
                                         (313) 961-5000
                                         cedwards@edwardsjennings.com

Dated: December 26, 2018




                                    44
